Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,3,4,6-19,21-23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2016/0309546) in view of Young (KR20160047685,translation PTO) and further in view of Baarman et al (US 2012/0000903) and Sharpe (US 2006/0086258) and Patadia (US2016/0235239).
Kim discloses for claim 1: [Claim 1] A cooker10 configured to be placed on an induction heater 100 having a working coil 1030 , the cooker comprising: a base 1120 ; a container 1140 disposed on the base and configured to be heated by an induced current of the working coil(fig 8-10); a cover 1200 configured to cover a top surface of the container (fig 8-10); a pressure 
The claim differs in that Kim does not disclose a pressure regulating valve provided in the cover; a cooker communication module to make communication with the induction heater; and a cooker microcomputer to control the pressure regulating valve and the cooker communication module. 
Young teaches these features: a solenoid valve 70(pressure regulating valve), on a cover 220, a cooker communication module to make communication with the induction heater 60, a cooker microcomputer 40 to control the pressure regulating valve 70 and the cooker communication module 60. See abstract:

    PNG
    media_image1.png
    360
    612
    media_image1.png
    Greyscale

See also ¶¶ 27,32,33-page 4 ¶¶ 4,9,10 communication unit transferring power and temperature and pressure  data to microcomputer, fig 5,6,7. Young also teaches a connector 210. Fig 2 wireless.
The advantage is convenience and reduced cost.
The references are in the same field of endeavor and involve the same problem.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with the pressure regulating valve, communication module, and microcomputer to control them as taught by Young for convenience and reduced cost.
The claim further differs in that a power converter to convert into a direct current (DC) is not taught.
Baarman teaches a secondary coil 245 on base 205 receiving induced power of coil 80 and DC current from rectifier circuit 62 (¶¶ 44,46,70-74,fig 2,element 48).
The advantage is using the same inductive power supply that is used to heat, directly or indirectly.
The references are in the same field of endeavor and involve the same problem.

The claim further differs in that a connector is recited.
Sharpe teaches a connector in fig 1-3 with a microcomputer, converter and communication module 59,76,81,84.
Patadia teaches a connector and receiving chamber in fig 18,21 having handle 21.2,18.1, digital connector 21.9 with cable, power, sensor, control hardware, RFID, microcontroller 1.11 in ¶¶77,208,219 therein.
The advantage is automated control.
The references are in the same field of endeavor and involve the same problem.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim-Young-Baarman with a connector as taught by Sharpe and Patadia for automated control.

[Claim 3] The cooker of claim 1, wherein the base has an internal space that receives the reception coil therein(Baarman 205,245,¶ 55, fig 13-16 ¶ 70).
[Claim 4] The cooker of claim 1, further comprising: a heater configured to surround a part of outer circumferential surface of the container, wherein the cooker microcomputer is configured to apply the DC of the power converter to the heater(Young 1160, 1150, ¶ 122, fig 8).
[Claim 6] The cooker of claim 1, wherein the connector includes: a connector body positioned on the base; and a protrusion body protruding from the connector body, and wherein 
[Claim 7] The cooker of claim 6, wherein the connector body includes a protrusion portion protruding upward and a recess portion recessed downward, the protrusion portion and the recess portion being formed alternately along outer circumferential surface of the container. Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to shape a handle as recited because conventional and because Applicant has not disclosed that a recess portion recessed downward provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with a recess portion recessed downward because conventional shape. Sharpe ¶ 39 fig 2, ¶ 41;Patadia fig 18,21. See the cited references or cup handles.

[Claim 8] The cooker of claim 1, wherein the connector includes: a first connector disposed on the base, the electric appliance receiving chamber being defined inside the first connector; and a second connector that extends from the first connector and that is spaced apart from the base in a vertical direction, the cover being configured to be disposed in the second connector and to be lifted in the vertical direction (¶¶ 46,53,58,59,129,132,133-coupled, detached). Sharpe ¶¶ 10,18,19,16,17,20,42;Patadia fig 18,21. Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to shape a handle as recited because conventional and because Applicant has not disclosed that a recess portion recessed downward provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, 
[Claim 9] The cooker of claim 8, further comprising: a lifter configured to lift the cover (fig 7), wherein the lifter includes a lever protruding outward of the connector and at least one power transmission member to lift the cover while operating together with the lever when the lever is manipulated 320, ¶¶72-77;Patadia fig 18,21.
[Claim 10] The cooker of claim 9, wherein the connector is formed therein with a lever guide hole to guide the lever to be lifted(150,fig 5, ¶¶72-77); Patadia fig 18,21.
 [Claim 11] The cooker of claim 1, further comprising: a battery connected with the cooker microcomputer (conventional, Young page 4 ¶ 4, fig 6,7,Sharpe 76).
[Claim 12] The cooker of claim 11, the battery is provided in the connector. (Young 210) See the rejection of claim 1.
[Claim 13] The cooker of claim 1, further comprising: a temperature sensor (170,fig 2,¶¶ 116-121,Young 30)provided in the base, wherein the cooker microcomputer is configured to transmit temperature data, sensed by the temperature sensor to the induction heater through the cooker communication module(170,fig 2,¶¶ 116-121,Young 30 to 60,¶ page 4 ¶ 9-10). See the rejection of claim 1.
[Claim 14] The cooker of claim 13, wherein a temperature sensor receiving portion is provided in a form of being recessed in the base or formed through the base to receive the temperature sensor(Sharpe fig 1, Baarman fig 1).  See the rejection of claim 1.
 [Claim 15] The cooker of claim 11, wherein the cooker microcomputer is configured to receive a pressure regulating valve controlling signal, that is transmitted from the induction 
[Claim 16] A cooking appliance comprising; a cooker 1100; and an induction heater 1010 comprising  a working coil 1030 configured to generate an induced current and a top plate 1035 configured to support the cooker, wherein the cooker includes: a base; a temperature sensor 1170 provided in the base; a container disposed on the base and heated by the induced current of the working coil(fig 8,9); a cover 1200 configured to cover a top surface of the container; a pressure regulating valve mounted in the cover(Young 70,220,60,300,40,70,60,30 to 300 through 60, page 4 ¶ ¶ 4,9,10,fig 6,7,Baarman 2,88,86,80,2,fig 1,2, ¶¶ 20,52); a cooker communication module; a cooker microcomputer configured to control the pressure regulating valve and the cooker communication module; a reception coil provided in the base and configured to receive the induced current of the working coil; a power converter to convert the induced current received in the reception coil into a direct current (DC), a connector that is configured to connect the base to the cover and that is configured to surround a part of an outer circumferential surface of the container, the connector defining an electric appliance receiving chamber therein that receives the cooker microcomputer, the cooker communication module, and the power converter, wherein the induction heater includes: an induction heater communication module to make communication with the cooker communication module; and an induction heater microcomputer to control the working coil and the induction heater communication module(Baarman 2,88,86,80,2,fig 1,2, ¶¶ 20,52), wherein the cooker microcomputer is configured to transmit temperature data, sensed by the temperature sensor, through the cooker communication module, and wherein the induction heater microcomputer  is configured to transmit a pressure regulating 
[Claim 17] The cooking appliance of claim 16, wherein the cooker microcomputer is configured to control an operation of the pressure regulating valve, based on receiving the pressure regulating valve controlling signal through the cooker communication module(Young 70,300,40,fig 6,7,¶¶9,10 page 4).See the rejection of claim 1.
[Claim 18] The cooking appliance of claim 16, wherein the induction heater microcomputer is configured to control the working coil based on the temperature 15data received through the induction heater communication module(Baarman 86,80,2,fig 1,2, ¶¶ 20,52).  
[Claim 19] The cooking appliance of claim 16, wherein the cooker further includes:  40Attorney Docket No.: 20519-0511US1 Client Ref. No.: 16FLSL093PCO1US01 / LG Ref. No.: PO16-00609US a heater configured to surround a part of outer circumferential surface of the container, and wherein the cooker microcomputer  is configured to apply DC of the power converter to the heater(1160.1150,fig 8 ¶124).
 21. (New) The cooker of claim 1, wherein the connector is configured to surround the container in a circumferential direction of the container, the connector comprising: a plurality of protrusions that protrude toward the cover in an axial direction; and a plurality of recesses that are recessed toward the base in the axial direction, and wherein the plurality of protrusions and the plurality of recesses are alternately arranged along the outer circumferential surface of the container in the circumferential direction of the container(1160.1150,fig 8 ¶124;Patadia fig 18,21).
22. (New) The cooker of claim 1, wherein the connector comprises a protrusion that is spaced apart from the outer circumferential surface of the container and that extends toward the 
23. (New) The cooker of claim 22, wherein a lower end of the protrusion is connected to the base(Patadia fig 18,21).
Kindly update information and references in corresponding applications such as KR 2020001564; EP 20157846.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on a combination of references applied in the prior rejection of record. Patadia teaches the connector and receiving chamber as recited in claim 1 with Baarman and Sharpe teaching the receiving chamber and protrusion.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huang et al (US2018/0110355) teaches a connector in fig 3.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FREDERICK F CALVETTI/Examiner, Art Unit 3761                                                                                                                                                                                                        /JOEL M ATTEY/Primary Examiner, Art Unit 3763